Title: Jonathan Williams, Jr., to the American Commissioners, 15 August 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes Aug. 15 1777.
With the inclosed I recvd two large Packets, one for Congress the other for Gen. Washington, which cost 10 livres Postage. I shall send them forward by next opportunity unless you forbid it, but I think proper to inform you of it. I am with the greatest Respect Gentlemen Your obedient Servant
J Williams J
 
Addressed: To / The Honble Silas Deane Esqr / Paris
Notation: Mr. Williams Augt. 15.1777
